DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

The Amendment filed by Applicant on 08/03/2021 is entered.

Claim 6 is canceled.

New claim 23 is added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 08/03/2021 have been fully considered and they are found persuasive.

The rejection of claim(s) 1-5, 7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Ajellal et al., Functional 

Allowable Subject Matter/Reasons for Allowance
Claims 1-5 and 7-23 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Ajellal. Ajellal teaches a polymer comprising structural unit derived from greater than 95% 1,3,7-octatriene or a polymer comprising structural unit derived from isoprene and 1,3,7-octatriene wherein the Mw/Mn of 1.44 to 2.10 (before hydrophosphorylation) and Mw/Mn of 1.50 to 2.10 (after hydrophosphorylation). See Ajellal, Tables 2 & 3. Ajellal teaches a polymer comprising structural unit derived solely from 1,3,7-octatriene with an Mw/Mn of 2.06 (before hydrophosphorylation) and Mw/Mn of 1.78 (after hydrophosphorylation). See Ajellal, Table 3, Entry 14. Furthermore, Ajellal teaches a hydrophosphorylation step where a hydride atom is placed across a terminal C=C and since the current invention does not specific state what is meant by hydride, which can be defined loosely. See Ajellal, Scheme 3. The claims relate to methods using anionic polymerization techniques. Ajellal employs Ziegler-Natta/MAO polymerization technology and is concerned in 1,4 bond polymerization, not a content ratio of 1,2-bond relative to all binding modes is 35 to 65 mol %..

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Ajellal to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh